Citation Nr: 1124537	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from May 1959 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, denying the claim currently on appeal.  


FINDING OF FACT

The Veteran's psoriasis manifested during active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for psoriasis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for psoriasis.  Specifically, the Veteran relates this disorder to his service in Antarctica.  The Veteran's service treatment records confirm that he did in fact serve at the McMurdo Station Dispensary in Antarctica.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for psoriasis is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records demonstrate that he was noted to have psoriasis during active military service.  According to a November 1966 in-service treatment record, the Veteran had mild psoriasis of the scalp, toes and penis of long standing.  However, it is not entirely clear whether this was a chronic disorder, as the Veteran's March 1967 separation examination noted his skin to be normal.  

Post-service treatment records clearly demonstrate that the Veteran currently suffers from psoriasis.  An April 2001 VA outpatient treatment record notes that the Veteran suffered from psoriasis.  According to an October 2004 outpatient treatment record, the Veteran recently had a flare-up of his psoriasis.  A June 2005 VA treatment record also noted a diagnosis of psoriasis, indicating that he had numerous reddened, flat and scaly patches all over his body.  Finally, a June 2007 treatment record noted psoriasis with scaly, red, thin plaques with erythema of the lower back, upper legs, arms and especially the dorsal hands.  

The Veteran was afforded a VA skin examination in February 2007.  During the examination, the Veteran reported that his skin disorder had been constant since 1962 and that it had progressed to involve his entire body.  The examiner concluded that the Veteran suffered from moderate psoriasis.  The examiner concluded that to associate his current diagnosis with the single diagnosis of mild psoriasis made in 1966 would be speculative.  The examiner explained that, according to the Veteran, a diagnosis of psoriasis would have eliminated him from serving in Antarctica.  In light of this fact, and the in-service examinations noting normal skin, the examiner concluded that any relationship would be based on speculation.  

The Board referred the Veteran's claim for an expert medical opinion in January 2011.  In March 2011, the Board received an opinion from a dermatologist.  The examining physician concluded after reviewing the evidence of record, including photographs, that the Veteran in fact suffers from severe psoriasis.  It was noted that psoriasis is a chronic inflammation of the skin, and that in genetically predisposed individuals, the disease usually begins to manifest in early adulthood with subsequent remissions and exacerbations throughout the person's lifetime.  The physician concluded that it was clear that the Veteran's psoriasis indeed manifested during military service, as evidenced by the 1966 treatment record.  However, what was not clear was whether this condition manifested as a result of military service, to include his service in Antarctica.  The physician explained that while adverse environmental factors and emotional stress can trigger flares of psoriasis, such stressors could vary from patient to patient.  As such, a direct association between the Veteran's psoriasis and his military service could not be made without speculation.  

In light of the above evidence, and when affording the Veteran every benefit of the doubt, the Board finds that his psoriasis manifested as a result of military service.  As explained by the March 2011 physician, it was clear that the Veteran's psoriasis did manifest during military service.  While the examiners of record concluded that this could not be related to military service without resort to mere speculation, the March 2011 physician did suggest that service in Antarctica could be a sufficient environmental stressor to trigger psoriasis.  The record contains no other evidence to demonstrate any other environmental stressors or other incidents occurring outside of military service that may have resulted in the Veteran's psoriasis.  Finally, the Veteran reported during his February 2007 hearing that he has suffered from skin problems since his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Therefore, the Board finds that the claim is at least in equipoise, and as such, service connection for psoriasis is warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that service connection for psoriasis is warranted.  


ORDER

Service connection for psoriasis is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


